SULLIVAN, C. J.
This suit was commenced by the plaintiff, who is appellant, to quiet the title to lots 7 and 8 in block 8 of Canyon Addition to the city of Wallace, Shoshone county. The defendant answered by denying the allegations of the complaint and by way of cross-complaint sought affirmative relief and prayed to have her title quieted to said lots. The appellant did not answer said cross-complaint and default was entered against him. The action was tried by the court without a jury and findings of fact and conclusions of law were made by the court and judgment entered in favor of the defendant, quieting the title to said lots in her. This appeal is from that judgment.
Seven errors are assigned, all to the effect that the findings are not supported by the evidence.
We have carefully examined the evidence and concluded therefrom that the findings are fully sustained by it. On some material points there is a substantial conflict' in the evidence, and under the well-established rule of this court, where that occurs, the judgment will not be reversed. It will serve no good purpose in this opinion to quote extensively from the evidence or to review it to any extent.
The judgment must be affirmed, and it is so ordered, with costs in favor of the respondent.
Stewart and Ailshie, JJ., concur.